DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.         Applicant's amendment filed on 02/09/21 have been fully considered and entered.

Response to Arguments
3.         Applicant's arguments filed on 02/09/21 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Election/Restrictions
4.        Claims 1, 3-10, 12-17, 19 are allowable. The restriction requirement to the claims 11, 18 directed to a non-elected invention/species as set forth in the previous Office action, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 11, 18 are directed to a non-elected invention/species, are rejoined because claims 11, 18 require all the limitations of an allowable claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
5.        Claims 1, 3-19 are allowed.

Reasons for Allowance 
6.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Poovathinthodiyil (US 2003/0072716) and Frere (US 2005/0106232). Although Poovathinthodiyil (para 0030]-[0034]) discloses carbohydrates are added to supercritical CO2. So, because carbohydrates are more dense and viscosity increasing material than supercritical CO2, a mixture of carbohydrates and supercritical CO2 will necessarily be more dense and viscous than CO2 alone and Frere disclose water aqueous liquid denser than supercritical CO2, the closest prior arts Poovathinthodiyil and Frere do not disclose or suggest the capsule wall of each functionalized capsule defines an inner area and has an outer side functionalized with the carbon dioxide-philic compound after formation of the capsules, the carbon dioxide-philic compound comprising multiple functional groups attached to the outer side by functionalization to stabilize each functionalized co-polymerized capsule in the continuous phase of supercritical carbon dioxide, the multiple functional groups extending outwardly from the outer side where attached and into the continuous phase of supercritical carbon dioxide, such that the density of the capsule dispersion is .
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1768